PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,328,845
Issue Date: May 10, 2022
Application No. 16/017,691
Filing or 371(c) Date: 25 Jun 2018
Attorney Docket No. NNN.1461 


:
:	DECISION ON REQUEST
:                  FOR REFUND
:
:



This is a decision on the request for refunds received March 31, 2022. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140.00, stating in part that “[a] charge totaling the amount of $2,140 was deducted from Deposit Account . . . on March 29, 2022 . . . [T]he USPTO erroneously charged Deposit Account . . . for an Request for Continued Examination (RCE) . . . Information Disclosure Statement . . . for a QPIDS we attempted to file on Tuesday, March 29, 2022, but was never processed . . . Therefore, $2,140 was charged in error on March 29, 2022 and should be refunded.”

A review of the Office records for the above-identified application shows that applicant attempted to file a Petition to Withdraw the Application from Issue on March 29, 2022, however the papers were not uploaded into IFW, due to an EFS error, but the fees were received. An ePetition to Withdraw the Application from Issue was filed and autogranted on March 31, 2022, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions